UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1947


ROMAN TIFFER,

                      Plaintiff - Appellant,

          v.

WORKER’S    COMPENSATION;  LIBERTY   MUTUAL             INSURANCE
CORPORATION; ABACUS CORPORATION; THE CIRCUIT            COURT OF
BALTIMORE CITY,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-02076-WDQ)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roman Tiffer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roman     Tiffer    appeals      the   district     court’s       order

dismissing his civil action seeking reversal of a state court

judgment.     On appeal, we confine our review to the issues raised

in the Appellant’s brief.           See 4th Cir. R. 34(b).                Because

Tiffer’s informal brief does not challenge the basis for the

district    court’s    disposition,      Tiffer    has   forfeited      appellate

review   of   the     court’s   order.       Accordingly,       we   affirm    the

district    court’s    judgment.      We     dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                         2